6S5-/5
                               NO.   PD-0655-15                      FILED IN
                                     IN   THE              COURT OF CRIMINAL APPEALS
ORieiNAL                  COURT OF CRIMINAL APPEALS

                             OF TEXAS AT AUSTIN                  Abel Acosta, Cierk


 TIWIAN LAQUINN SKIEF                                        PETITIONER




 THE STATE OF TEXAS                                          RESPONDANT




                   PETITIONER'S MOTION FOR REHEARING




 On Rehearing from a refusal of his Petition, for Discretionary

 Review in No. PD-0655-15 on November 4, 2015.




       RECEIVED IN                        Tiwian LaQuinn Skief
COURTOF CRIMINAL APPEALS                  TDCJ #01769917

                                          Coffield unit

        NOV 23 2015                       2661 FM 2054

                                          Tenn. Colony, Tx. 75884

     Abel Aeosta, Clerk                   Pro   se.
                           NO.   PD-0655-15

TIWIAN LAQUINN SKIEF               §      IN THE COURT OF CRIMINAL
                                   §
V.                                 §      APPEALS OF TEXAS AT
                                   §
THE STATE OF TEXAS                 §      AUSTIN.


                        MOTION FOR REHEARING

       COMES NOW Tiwian Skief, #01769917, Petitioner in the above

-styled and -numbered cause and files his motion for rehearing,
and shows this Honorable Court GOOD CAUSE to GRANT this motion

as   follows:

                  PERTAINING TO QUESTION NUMBER ONE

      Within the Petitioner's question number one, the issue boils

down to this question here: Is there evidence (facts) that shows

the Petitioner sought an explanation from or discussion with the

Complainant concerning their differences?       No!   The Petitioner

truly searched the entire record, and has found out that not one

witness testified to   the erroneous conclusion that "the Peti

tioner sought out and/or approached complainant."        In other words,
there is no evidence of the Petitioner seeking out for and/or

approached Complainant.

      Their is one element in common when this Honorable Court

looks in iLee v. State [259 S.W.3d 785 (Tex.App. --Houston, 1st
Dist, 2007)], Fink v. State [97 S.W.3d 739 (Tex.App. --Austin,
2003)], and Bumguardner v. State [963 S.W.2d 171 (Tex.App. --Waco
1998)].    Truly, this one element is that Lee, Fink, and Bumguar-
der all sought out for and/or approaced complainant in their
cases. The Petitioner lacks this one main element. Therefore, the
                                 page 1
Petitioner argues that there is a substantial circumstance within
the Petitioner's case that is in need to be re-addressed by this

Honorable Court. Finally, this Honorable Court should grant the
Petitioner's rehearing.
                  PERTAINING TO QUESTION NUMBER TWO

        Since the Petitioner argees that Riketta's statement to ~
Barbara Castro was an excited utterence, this Honorable Court

must look to the attendant circumstances and assess the likeli

hood that a reasoanble person would have either retained or re
gained the capacity to make a testimonial statement at the time
of the utterance. See U.S. v. Brito, 427 F.3d 53, 61-62 (1st Cir.
2005); Wall v. State, 184 S.W.3d 730, 742. (Tex.Crim.App. 2006).
        The Fifth District Court of Appeals simply did not do this.

Therefore, This Honorable Court should rehear this question at
hand.     Furthermore, Riketta Johnson, being unde rhte stress of
the phone call, was not in immediate danger and Riketta knew,
and comprehended the larger significance of her words. In basic
terms the record fairly supports her statements to Castro, and
the fact that the statement also qualifies as an excited utter

ance, will not alter Riketta's testimonial nature!
        Finally, the Fifth District Court of Appeals failed to pro
perly use the two-pronged test set out in Wall v. State becuase
they are bound to. id. 184 S.W.3d 730, 742-43 (Tex.Crim.App.
2006).     The Petitioner implores this Honorable Court to re
hear this Question for review at hand, and grant this motion for
rehearing.

                                page 2
                 PERTAINING TO QUESTION NUMBER THREE

     The Petitioner only seeks for an answer for the following

two questions: (1) Did the United States Supreme Court intend

for the State Courts to limit (or restrict) the term, or defi
nition of "Testimonial" to solely relate a statement, declaration,

or affirmation to law inforcement based agencies only? And (2)
Although the Texarkana District. Court of Appeals in McCarty v.

State, provided some classic examples held in Crawford, does

the Classic examples give the right for state court's to limit
the testimonial analysis to law enforecement based agencies

only? id. 227 S.W.3d 415, 418 (Tex.App.--Texarana, 2007).
     The Petitioner contends    that   the State should not be allowed

to limit the definition of Testimonial      to law enforcement based

agencies only.    When the courts in Texas have adopted the same

view set out in McCarty, Axiomly, this Court never cited or

relied in any authority while taking this upon themselves to li

mit (or restrict) the Crawford's confrontational definition of

the term Testimonial, id. 227 S.W.3d at 418. Again and finally,

the Petitioner believes, that the United States Supreme Court did

not intend for their term, or definition to be limited or restri^-

cted to law enforcement based agencies only!       Therfore, the Peti

tioner firmly stands on the fact that Riketta's statement to a
manager in the strip club environment fits into the definition of
testimonial.     The Petitioner implores this Honorable Court to

rehear this question for review and grant this motion for rehear

ing at hand.

                                page 3
                        PRAYER FOR RELIEF

     The Petitioner prays that this Honorable Court will grant

rehearing, and request for briefs on the merits-, or as rendered,


                                 Tiwian Laquihrf Skiei
                                 #01769917-Coffield
                                 2661 FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro    se.

                        INMATE DECLARATION

     I, Tiwian Laquinn Skief, #01769917, being incarcerated in

the Coffield unit in Anderson County, Texas, delcares that the

foregoing is true and correct under the penalty of perjury.

Executed this day of November.17, 2015.



                                 Tiwian
                                  'iwian LaqiHrtfn
                                         LaqiHrnn Skj
                                                   Sk
                                 #01769917-Coffield
                                 2661 FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro    se.

                         PROOF OF MAILING

     I, Tiwian Laquinn Skief, #01769917, have; placed this motion

for rehearing in the internal mailing system of the Coffield

unit in Anderson County, Texas, on November 17, 2015. This is

true and correct under the penalty of perjury. Executed this day

of November 17, 2015.


                                 Tiwian Laquinn^Skief (y
                                 #01769917-Coffield
                                 2661    FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro    se.




                              page 4
                           NO.   PD-0655-15

TIWIAN LAQUINN SKIEF               §     IN THE COURT OF CRIMINAL
                                   §
V.                                 §     APPEALS OE TEXAS AT
                                   §
THE STATE OF TEXAS                 §     AUSTIN.


                     CERTIFICATION OF GOOD FAITH

     COMES NOW, Tiwian; ILaquinn Skief, #01769917, certifies that

the foregoing motion for rehearing is done in good faith and not
for any kind of delay becuase the foregoing motion is so grounded

in the law, it requires for this Honorable Court to rehear Peti

tioner's case.

     This is true and correct under the penalty of perjury. Exe

cuted on this day of November 17, 2015.



                                   Tiwian Laqi
                                   #01769917-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro   se.
Clerk of     the Court of
Criminal Appeals at Austin
P.O. Box 12308,
Capitol Station,
Austin, Texas 78711                                November 17, 2015


         RE: Skief, Tiawian Laquinn; PD-0655-15;
             COA No. 05-12-00223-CR; tr.Ct.No. F10-35936-L

         Dear clerk of the Court,

     Enclosed is a motion for rehearing on the above styled and
numbered cause.  The Court of Criminal Appeals granted me the
ability to file a single copy on May 29, 2015. Please make and
provide the necessary copies to go to the required parties at
hkrid.

         Thank you for all your time and help within this matter!


                                    Respectfully


                                    Tiwian Laquinn
                                    #01769917-Coffield
                                    2661 FM 2054
                                    Tenn.Colony, Tx. 75884
                                    Pro   se.




Cc:   file
                                                                                     •*»""'
Tiwian L. Skief                                                                       :;,*•>•»•*->„
#01^7 699.17-Cof fie Id
2661 FM 2054                                •DALLAS IX 750                             •of""""*.**. ^°",1>""
Tenn.Colony, Tx. 75884                     . 39WOV2ai5:FM4 L
      LEGAL MAIL!!
                                                 Clerk of the Court of
                                          Criminal Appeals in Austin Texas
                                               P.O. Box 12308,
                                               Capitol Station
                                               Austin, Tx. 78711
                                            im..lii1!1i!Mill],||i.}..|.ii||i|il1'1'liii'illh'1','li"i'l'
                          37 i i 230S&8